DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 11,0625,34 filed 11/28/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-12, 14-22, and 24 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-2 and 4-14 of Jingle et al., U.S. Patent 11,062,534. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-5, 7-12, 14-22, and 24 of the instant application were fully disclosed in and covered by the claims 1-2 and 4-14 of U.S. Patent 11,062,534, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Objections
Claim 13 is objected to because of the following informalities: in line 3, the claim states "...the VIN...", however the applicant disclosed in line 5 of claim 11 "a first VIN...” The examiner interprets that the applicant is referring to the previously disclosed first VIN. Appropriate correction is required (i.e., "the first VIN").
Claims 22-24 are objected to because of the following informalities: in line 1 of the claims, the claim state "The method...", however the applicant disclosed in line 1 of claim 11 "An apparatus...” The examiner interprets that the applicant is referring to the previously disclosed apparatus. Appropriate correction is required (i.e., "the apparatus").
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the identifying information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thoppae et al. (USPGPub 2016/0335816).	As per clam 1, Thoppae discloses a method for performing diagnostics of electronic vehicle systems, the method comprising the steps of: 	reading a vehicle identification number (VIN) from a vehicle (see at least paragraph 0025; wherein the tech console 254 receives the vehicle identification number (VIN) from the technician 202 using, for example, a bar-code reader); 	transmitting, over a computer network, the read VIN to a diagnostic database system having records correlating VINs with diagnostic tool types compatible with performing diagnostics on the vehicle (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	performing a lookup of the VIN in the database systems (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI);	based on the lookup, selecting a diagnostic tool type compatible with performing diagnostics on the vehicle (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command); 	in response to selecting the diagnostic tool type, performing at least one of: 		presenting the selection of the diagnostic tool type from a computer user interface (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command. FIG. 5-FIG. 7 and FIG. 10A-FIG. 10C depict illustrative examples of GUI displays in the system 200); or 		establishing a connection between a selected diagnostics tool type and the vehicle through the vehicle data connector, performing a diagnosis of the vehicle using the connected diagnostic tool type, and presenting the diagnosis of the vehicle from a computer user interface. 	As per clam 11, Thoppae discloses an apparatus, comprising: 	a diagnostic database system programmed and configured to correlate records of vehicle identification numbers (VINs) with diagnostic tool types compatible with performing diagnostics on vehicles identified by the VINs (see at least Figure 3; item 330); 	a device configured to read a first VIN from a vehicle (see at least paragraph 0025; wherein the tech console 254 receives the vehicle identification number (VIN) from the technician 202 using, for example, a bar-code reader); 	a memory (see at least paragraph 0024; wherein client computing device 332); and 	one or more processors coupled to the device and the memory (see at least paragraph 0024; wherein client computing device 332), the one or more processors configured to: 	transmit the read first VIN over a computer network to the diagnostic database system (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	cause the diagnostic database system to perform a lookup (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	select a diagnostic tool type compatible with performing diagnostics on the vehicle associated with the first VIN (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command); 	in response to the selection of a diagnostics tool type, perform at least one of: 		presenting the selection of the diagnostic tool type in a computer user interface (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command. FIG. 5-FIG. 7 and FIG. 10A-FIG. 10C depict illustrative examples of GUI displays in the system 200); or 		causing a diagnostic tool of the selected tool type to perform a diagnosis of the vehicle through a connection with the vehicle's vehicle data connector, and causing a computer user interface to display the diagnosis of the vehicle.  	As per clam 21, Thoppae discloses a method for performing diagnostics of electronic vehicle systems, the method comprising the steps of: 	determining identifying information about a vehicle (see at least paragraph 0025; wherein the tech console 254 receives the vehicle identification number (VIN) from the technician 202 using, for example, a bar-code reader); 	transmitting, across a computer network, the determined identifying information to a diagnostic database system having records correlating the identifying information with diagnostic tool types compatible with performing diagnostics on the vehicle (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	performing a lookup of the identifying information in the database system (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI); 	based on the lookup, selecting a diagnostic tool type compatible with performing diagnostics on the vehicle (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command); 	in response to selecting the diagnostic tool type, performing at least one of: 	presenting the selection of the diagnostic tool type from a computer user interface (see at least paragraph 0041; wherein the server 250 then transmits the command to one of the plurality of diagnostic tools 232 (block 1132). In some embodiments, the server 250 translates the command from a web service request that is received from the client computing device 332 into a different command protocol that is compatible with the selected diagnostic tool to perform the command. FIG. 5-FIG. 7 and FIG. 10A-FIG. 10C depict illustrative examples of GUI displays in the system 200); or 	establishing a connection between a selected diagnostics tool type and the vehicle through the vehicle data connector, performing a diagnosis of the vehicle using the connected diagnostic tool type, and presenting the diagnosis of the vehicle from a computer user interface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thoppae et al. (USPGPub 2016/0335816) in view of Baker et al. (US 9,830,662).	As per claim 4, Thoppae does not explicitly mention wherein reading a VIN from the vehicle comprises reading the VIN using a device connected to the vehicle.	However Baker does disclose:	wherein reading a VIN from the vehicle comprises reading the VIN using a device connected to the vehicle (see at least column lines 9 lines 28-42; wherein the OBD cap may execute an instruction to retrieve the VIN number over the OBD interface. The OBD cap may use the client computing device as a proxy to transmit the VIN number reading to data server 134. If the processor determines that the received VIN number does not match the VIN number on file, the processor may then execute an instruction to flag the account).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Baker with the teachings as in Thoppae. The motivation for doing so would have been to increases the accuracy of the data collected by the OBD, see Baker column 1 lines 51-53.	As per claim 5, Baker discloses wherein the device is connected with a data bus of the vehicle (see at least column lines 9 lines 28-42; wherein the OBD cap may execute an instruction to retrieve the VIN number over the OBD interface. The OBD cap may use the client computing device as a proxy to transmit the VIN number reading to data server 134. If the processor determines that the received VIN number does not match the VIN number on file, the processor may then execute an instruction to flag the account).  	As per claim 6, Baker discloses wherein the device is further connected with a remote server and wherein the read VIN is transmitted to the remote server for performing the lookup of the VIN in the database system (Baker see at least column lines 9 lines 28-42; wherein the OBD cap may execute an instruction to retrieve the VIN number over the OBD interface. The OBD cap may use the client computing device as a proxy to transmit the VIN number reading to data server 134. If the processor determines that the received VIN number does not match the VIN number on file, the processor may then execute an instruction to flag the account).  	As per claim 12, Thoppae does not explicitly mention wherein the device is configured to be connected to the data bus of a vehicle.	However Baker does disclose:	wherein the device is configured to be connected to the data bus of a vehicle (see at least column lines 9 lines 28-42; wherein the OBD cap may execute an instruction to retrieve the VIN number over the OBD interface. The OBD cap may use the client computing device as a proxy to transmit the VIN number reading to data server 134. If the processor determines that the received VIN number does not match the VIN number on file, the processor may then execute an instruction to flag the account).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Baker with the teachings as in Thoppae. The motivation for doing so would have been to increases the accuracy of the data collected by the OBD, see Baker column 1 lines 51-53.	As per claim 13, Baker discloses wherein the device is further configured to be connected with a remote server and wherein the one or more processors are further configured to transmit the VIN to the remote server for performing the lookup of the VIN in the database system (see at least column lines 9 lines 28-42; wherein the OBD cap may execute an instruction to retrieve the VIN number over the OBD interface. The OBD cap may use the client computing device as a proxy to transmit the VIN number reading to data server 134. If the processor determines that the received VIN number does not match the VIN number on file, the processor may then execute an instruction to flag the account).  

Claims 7-10, 16-19, and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thoppae et al. (USPGPub 2016/0335816) in view of Bray et al. (USPGPub 2016/0171599).	As per claim 7, Thoppae does not explicitly mention wherein the step of reading the VIN from the vehicle comprises the step of capturing, by a camera of a mobile device, an image of the VIN.	However Bray does disclose:	wherein the step of reading the VIN from the vehicle comprises the step of capturing, by a camera of a mobile device, an image of the VIN (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bray with the teachings as in Thoppae. The motivation for doing so would have been to provide a faster and convenient way to retrieve the VIN number of a vehicle.	As per claim 8, Bray discloses wherein the step of reading the VIN from the vehicle further comprises the step of recognizing the VIN by optical character recognition (OCR) (see at least paragraph 0064; wherein the client device 202 will then utilize the optical character recognition program (such as GOCR, JOCR, etc.) to convert the pictured image to alpha-numeric text, the text is then sent to the SC server 100 as discussed above. The VIN, ICN and/or other information about the vehicle may also be represented by one or more bar codes or QR codes, which are scanned by the client device 202). 	As per claim 9, Bray discloses wherein the step of reading the VIN from the vehicle comprises the step of reading, by the camera, a VIN bar code (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc). 	As per claim 8, Thoppae discloses wherein the step of reading the VIN from the vehicle further comprises the step of decoding the VIN bar code (see at least paragraph 0025; wherein the tech console 254 uses the VIN as an identifier for the make and model of the vehicle that is stored in a database (e.g. database 330 in FIG. 3) and identifies the types of connected diagnostic equipment 232 that are associated with the service center where the technician 202 performs the MPI).  	As per claim 16, Thoppae does not explicitly mention wherein the device comprises a camera.	However Bray does disclose:	wherein the device comprises a camera (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bray with the teachings as in Thoppae. The motivation for doing so would have been to provide a faster and convenient way to retrieve the VIN number of a vehicle.	As per claim 17, Bray discloses wherein the camera is configured to capture an image of a VIN of the vehicle (see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc). 	As per claim 18, Bray discloses wherein the one or more processors are further configured to recognize the VIN by optical character recognition (OCR) (see at least paragraph 0064; wherein the client device 202 will then utilize the optical character recognition program (such as GOCR, JOCR, etc.) to convert the pictured image to alpha-numeric text, the text is then sent to the SC server 100 as discussed above. The VIN, ICN and/or other information about the vehicle may also be represented by one or more bar codes or QR codes, which are scanned by the client device 202). 	As per claim 19, Bray discloses wherein the device is configured to read a VIN bar code (Bray see at least paragraph 0064; wherein the client may further input textual information about the vehicle (such as ICN, VIN number, etc.) using a camera function of the client device 202, such as to take a picture of the VIN number, scan a bar code, etc).  	As per claim 22, Bray discloses wherein determining identifying information about a vehicle comprises reading the identifying information using a reading device and wherein the transmitting comprises transmitting the identifying information read from the reading device through the computer network (see at least paragraph 0051; wherein data in the form of a request may be transferred into the SC server 100 from one or more item information providers 110 (such as a client device into which a user has input the data)).  	As per claim 23, Bray discloses wherein the identifying information is used to identify at least one of the make, model, or submodel of the vehicle (see at least paragraph 0051; wherein the information may include vehicle descriptive information (such as make, model, year, etc.)).  

Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein, based on the lookup, determining that a diagnostic tool type compatible with performing diagnostics on the vehicle is not required to be an original equipment manufacturer (OEM) diagnostic tool type.	Claim 3 is also objected to by virtue of their dependency.
Claim(s) 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the one or more processors are further configured to cause the diagnostic database system to determine that, based on the lookup, a diagnostic tool type compatible with performing diagnostics of the vehicle is not required to be an original equipment manufacturer (OEM) diagnostic tool type
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the selecting of a diagnostic tool type comprises selecting a non-OEM diagnostic tool type in response to the determining that a diagnostic tool type is not required to be an original equipment manufacturer (OEM) diagnostic tool type.  	Claim 20 is also objected to by virtue of their dependency.
Claim(s) 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein, based on the lookup, determining that one or more diagnostic tool types in the database system are not compatible with performing diagnostics on the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662